Citation Nr: 0807213	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-29 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to July 20, 2002, 
for the assignment of a 10 percent disability of the right 
knee.

2.  Entitlement to an effective date prior to July 20, 2002, 
for the awarding of a grant of entitlement to a total 
disability evaluation based on individual unemployability due 
to the veteran's service-connected disabilities (TDIU).  

3.  Entitlement to an early effective date for the awarding 
of Dependents Education Assistance (DEA) benefits.

4.  Entitlement to an early effective date for the awarding 
of a permanent and total rating.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to June 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Indianapolis, Indiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim originally came to the Board in July 2004.  At 
that time, the Board concluded that the issues then before it 
should be remanded to the RO/AMC for the purposes of 
obtaining additional information and to also ensure that the 
veteran was provided with proper notice on the issues on 
appeal.  The claim was then returned to the Board and in 
November 2005, the Board issued a decision on the following 
three issues:

1.  Entitlement to an effective date 
prior to July 20, 2002, for a grant of a 
total disability rating based on 
individual unemployability due to the 
severity of service-connected 
disabilities.

2.  Entitlement to a certificate of 
eligibility for financial assistance for 
the purchase of an automobile and 
adaptive equipment or adaptive equipment 
only.

3.  Entitlement to a certificate of 
eligibility for financial assistance in 
acquiring specially adaptive housing or a 
special home adaptation grant.  

The veteran was notified of this decision and he, through the 
assistance of a private attorney, appealed to the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court.  The Board notes that the only issue appealed from the 
November 2005 Board decision was the issue involving the TDIU 
claim.  The other two issues were not appealed.

After reviewing the Board's action along with documents 
provided by the VA Secretary and the veteran's private 
attorney, the Court concluded that the issues that remained 
on the appeal were the ones so noted on the front page of 
this action.  Additionally, the Court vacated the Board's 
decision with respect to the TDIU claim.  Hence, four issues 
were returned to the Board for further action.  

It was noted that with respect to three of the issues, those 
not involving the TDIU claim, that the veteran has submitted 
a notice of disagreement (NOD) with respect to those issues.  
As a timely notice of disagreement has been filed, the 
Board's jurisdiction has been triggered and the issues must 
be REMANDED so that the RO/AMC can issue a statement of the 
case on the underlying claim that adequately notifies the 
veteran of the action necessary to perfect an appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC must review the entire 
record and ensure for the issue(s) that 
may be on appeal that all notification 
and development necessary to comply with 
38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2007), as 
well as VAOPGCPREC 7-2004 and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit any pertinent evidence in 
his possession.  Additionally, the RO 
must specifically issue a letter to the 
veteran that provides in detail what the 
veteran must do in order to prevail on 
his claim with respect to the issue 
involving the assignment of an effective 
date for the TDIU claim.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue(s) on appeal.

2.  The RO/AMC should issue a statement 
of the case as to the issue of 
entitlement to an earlier effective date 
for the granting of an increased 
evaluation for a right knee disability, 
the awarding of DEA benefits, and the 
assignment of a permanent and total 
rating.  The veteran and his accredited 
representative should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The RO/AMC should allow the veteran and 
his accredited representative the 
requisite period of time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



